Exhibit 10.5

 

NEWMONT
EQUITY BONUS PROGRAM FOR GRADES E-5 TO E-6


(Effective January 1, 2017)

 

 

 



 

--------------------------------------------------------------------------------

 

 

NEWMONT
EQUITY BONUS
PROGRAM FOR GRADES E-5 TO E-6

(Effective January 1, 2017)

PURPOSE

This Equity Bonus Program for Grades E5 to E6 includes the Restricted Stock Unit
Bonus program and Performance Leveraged Stock Bonus program for the eligible
Employees.  This program is a restatement of the Newmont Equity Bonus Program
for Grades E-5 to E-6 effective January 1, 2016.  The purpose of this program is
to provide to Employees of Newmont Mining and its Affiliated Entities that
participate in this program a more direct interest in the success of the
operations of Newmont Mining. The eligible Employees will be rewarded in
accordance with the terms and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

The capitalized terms used in this program shall have the same meaning as the
capitalized terms in the Annual Incentive Compensation Program, unless otherwise
stated herein.  In addition, the terms set forth in this Section shall have the
meaning set forth below.

1.1“Change of Control Price” means the price per share of Common Stock offered
to a holder thereof in conjunction with any transaction resulting in a Change of
Control on a fully-diluted basis (as determined by the Leadership Development
and Compensation Committee as constituted before the Change of Control, if any
part of the offered price is payable other than in cash), or, in the case of a
Change of Control occurring solely by reason of a change in the composition of
the Board, the highest Fair Market Value of a share of Common Stock on any of
the 30 trading days immediately preceding the date on which such Change of
Control occurs.

1.2“Common Stock” means the $1.60 par value common stock of Newmont Mining
Corporation.

1.3“Extended Performance Period”  means three calendar years over which the
Leadership Development and Compensation Committee will calculate and determine
the Performance Leveraged Stock Bonus.

1.4“Fair Market Value” has the meaning given such term in the 2013Stock
Incentive Compensation Plan.





 

--------------------------------------------------------------------------------

 



1.5“Performance Leveraged Stock Bonus” means the bonus payable to an eligible
Employee in the form of Common Stock under this compensation program with
respect to an Extended Performance Period (or portion thereof as provided in
Section 4.4) and is calculated as described in Section 4.2. 

1.6“Performance Period” means the calendar year over which the Leadership
Development and Compensation Committee will calculate and determine the
Restricted Stock Unit Bonus. 

1.7“Performance Stock” means the right to receive from Newmont Mining, Common
Stock or restricted stock units under terms and conditions defined in a
restricted stock unit or other award agreement, as determined by the Leadership
Development and Compensation Committee.  

1.8“Relative Total Shareholder Return” means Newmont Mining’s total shareholder
return, defined as the change in the closing price of a share of Common Stock,
with cash dividends paid, over the Extended Performance Period, as compared to
the total shareholder return, with cash dividends paid, of an index of peer
companies selected and determined by the Leadership Development and Compensation
Committee. The Leadership Development and Compensation Committee retains
authority to make adjustments for extraordinary events affecting the
calculations.

1.9  “Restricted Stock Unit Bonus” means the bonus payable to an eligible
Employee in the form of restricted stock units under this compensation program
annually (or portion of a year as provided in Section 3.2), which shall be
determined by dividing the eligible Employee’s Target Restricted Stock Unit
Bonus by Fair Market Value, on the date of grant of the Restricted Stock Unit
Bonus.  The restricted stock units granted as a Restricted Stock Unit Bonus
shall have terms and conditions, and shall be subject to such restrictions as
defined by the Leadership Development and Compensation Committee.

1.10“Retirement” means Normal Retirement or Early Retirement both as defined in
the Pension Plan of Newmont Mining (or any successor plan), regardless of the
relevant Employee’s participation in the Pension Plan of Newmont Mining (or any
successor plan).  Retirement under the Pension Plan of Newmont Mining is more
specifically described as:

 

 

If a participant under:

You qualify if:

Final Average Pay

- You are age 55 and have 10 years of service

- You are age 62

Stable Value Plan

- Age 65

 

1.11 “Target Performance Leveraged Stock Bonus”  means the number of shares of
Common Stock equivalent to the percentage of base salary (for calculation
purposes, base salary shall be the applicable base salary of the eligible
Employee as of March 1 (or the effective date of the annual merit compensation
process if different than March 1) for the year in which the target number of
shares is calculated) set by the Leadership Development and Compensation
Committee which is set forth in Appendix B, using the average closing price of
Common Stock





3

--------------------------------------------------------------------------------

 



for the first 25 trading days on the New York Stock Exchange of the calendar
year of the Extended Performance Period.

1.12 “Target Restricted Stock Unit Bonus” means the percentage of base salary
(for calculation purposes, base salary shall be the applicable base salary of
the eligible Employee as of March 1 (or the effective date of the annual merit
compensation process if different than March 1) for the year in which the target
number of shares is calculated) set by the Leadership Development and
Compensation Committee which is set forth in Appendix A. 

1.13“Terminated Eligible Employee” for purposes of the Performance Leveraged
Stock Bonus means executive grade level Employee of a Participating Employer at
an executive grade level during the relevant Extended Performance Period, who
terminates employment with Newmont Mining and/or a Participating Employer as
provided in Section 4.4. 

1.14“2013 Stock Incentive Compensation Plan” means the Newmont Mining
Corporation 2013 Stock Incentive Compensation Plan (or any successor plan), as
amended from time to time.

SECTION II-ELIGIBILITY

All Employees of a Participating Employer in an executive grade level, except
any Employee who is eligible for the Senior Executive Compensation Program, are
eligible to receive a  Performance Leveraged Stock Bonus under this program,
provided (i) they are on the payroll of a Participating Employer as of the last
day of the relevant Extended Performance Period for the Performance Leveraged
Stock Bonus, and at the time the award is granted, or (ii) they are a Terminated
Eligible Employee with respect to Extended Performance Period for the
Performance Leveraged Stock Bonus.  All executive grade level Employees of a
Participating Employer, except any Employee who is eligible for the Senior
Executive Compensation Program, are eligible to receive a Restricted Stock Unit
Bonus under this compensation program, provided they are on the payroll of a
Participating Employer at the time the award is granted. Eligible Employees who
are on short‑term disability under the Short‑Term Disability Plan of Newmont, or
a successor plan, or not working because of a work‑related injury as of the last
day of the Extended Performance Period for the Performance Leveraged Stock
Bonus, but are still on the payroll of a Participating Employer shall be
eligible to receive a Performance Leveraged Stock Bonus. Notwithstanding the
foregoing provisions of this Section II, the Leadership Development and
Compensation Committee or the Executive Vice President of Human Resources of
Newmont Mining (or his or her delegate) may, prior to the end of any Performance
Period, or Extended Performance Period for the Performance Leveraged Stock
Bonus, exclude from or include in eligibility for participation under this
compensation program with respect to such Performance Period, or Extended
Performance Period for the Performance Leveraged Stock Bonus, any executive
grade level Employee of a Participating Employer.





4

--------------------------------------------------------------------------------

 



SECTION III-RESTRICTED STOCK UNIT BONUS

3.1Determination of Restricted Stock Unit Bonus—In General.  The Restricted
Stock Unit Bonus shall be calculated by determining the Target Restricted Stock
Unit Bonus and modifying such amount by the eligible Employee’s personal
performance for the Performance Period based upon manager discretion and
guidance from the human resources department.  Such calculations shall be done
as soon as reasonably practicable after the Performance Period.  Following such
determination, payment of the Restricted Stock Unit Bonus shall be made to
eligible Employees as soon as reasonably practicable, in accordance with Section
3.3 and 3.4 below.

3.2Separation of Employment and Payment of Restricted Stock Unit Bonus.  An
eligible Employee shall not be entitled to payment of a Restricted Stock Unit
Bonus as a result of any separation of employment, voluntary or involuntary,
except as provided in Section 5.1 below. 

3.3Form of Payment.  The amount of Restricted Stock Unit Bonus payable under
this compensation program shall be paid in restricted stock units (payable in
whole units only rounded down to the nearest share).  The restricted stock units
shall  have a three-year vesting period, with one‑third of the restricted stock
units vesting each year on the anniversary of the date of grant, all subject to
the terms of the applicable award agreement.

SECTION IV-PERFORMANCE LEVERAGED STOCK BONUS

4.1Determination of Performance Leveraged Stock—In General.  The Performance
Leveraged Stock Bonus shall be calculated as soon as reasonably practicable
after the Leadership Development and Compensation Committee determines the
Performance Leveraged Stock Bonus Payout Factor as described in Section 4.3
below.  Following such determination, payment of the Performance Leveraged Stock
Bonus shall be made to eligible Employees as soon as reasonably practicable, in
accordance with Section 4.5 below.

4.2Calculation of Performance Leveraged Stock Bonus.  The Performance Leveraged
Stock Bonus equals the Target Performance Leveraged Stock Bonus times the
Performance Leveraged Stock Bonus Payout Factor. 

4.3Calculation of the Performance Leveraged Stock Bonus Payout Factor.  The
Performance Leveraged Stock Bonus Payout Factor will be the sum of the Market
Payout Factor and the TSR Payout Factor:

(a) “Market Payout Factor” means a percentage calculated as follows:  100 times
the quotient of (i) the average closing price of Common Stock for the first 25
trading days on the New York Stock Exchange of the calendar year of the Extended
Performance Period; divided by (ii) the average closing price of Common Stock
for the last 25 trading days on the New York Stock Exchange of the Extended
Performance Period, as adjusted for stock splits or similar
reorganizations.  The maximum Market Payout Factor shall be 150%.





5

--------------------------------------------------------------------------------

 



(b)“TSR Payout Factor” means a percentage calculated as follows:  two times the
number of percentage points that the Relative Total Shareholder Return is above
the 50th percentile, to a maximum of 50%.

 

4.4Separation of Employment and Payment of Performance Leveraged Stock Bonus.
Unless otherwise stated in this Section 4.4, an eligible Employee shall not be
entitled to payment of a Performance Leveraged Stock Bonus on or after any
separation of employment, voluntary or involuntary. In the event an eligible
Employee separates employment from a Participating Employer prior to payment of
the Performance Leveraged Stock Bonus as a result of Retirement, death,
circumstances entitling eligible Employee to severance benefits of any kind,
including but not limited to benefits under the Executive Severance Plan of
Newmont (or any successor plan) or redundancy benefits, or circumstances
entitling eligible Employee to long-term disability benefits of the Company,
such eligible Employee is a Terminated Eligible Employee and shall receive a
Performance Leveraged Stock Bonus equal to his or her Target Performance
Leveraged Stock Bonus, pro-rated based on the time he or she was actually
employed by a Participating Employer during the Extended Performance Period.

4.5Form of Payment.  The amount of Performance Leveraged Stock Bonus payable
under this compensation program shall be paid in Common Stock (payable in whole
shares only rounded down to the nearest share). Upon the payment of the
Performance Leveraged Stock Bonus in Common Stock, an eligible Employee shall
also be entitled to a cash payment equal to any dividends paid with respect to
the Common Stock delivered for the Performance Leveraged Stock Bonus for the
Extended Performance Period, minus any applicable taxes. 

4.6Timing of Payment.    Except as otherwise provided in Section 4.4 above,
payment of the Performance Leveraged Stock Bonus will be made as soon as
reasonably practicable during the calendar year following the Extended
Performance Period to which such Performance Leveraged Stock Bonus relates.
 Upon the payment of the Performance Leveraged Stock Bonus in Common Stock, an
eligible Employee shall also be entitled to a cash payment equal to any
dividends paid with respect to the Common Stock delivered for the Performance
Leveraged Stock Bonus for the Extended Performance Period, minus any applicable
taxes. 

4.7Performance Leveraged Stock Bonus for Newly Hired or Newly Promoted eligible
Employees.  In the event an individual is hired as an eligible Employee, or
promoted into an eligible Employee position, such eligible Employee may be
eligible for payment of a pro-rated Performance Leveraged Stock Bonus, as
determined in the sole discretion of the Company or the Committee for Section 16
Officers, at each date of payment of a Performance Leveraged Stock Bonus after
the date of hire or after the date of promotion.     

SECTION V-CHANGE OF CONTROL

5.1Restricted Stock Unit Bonus. In the event of a Change of Control (as defined
in the AICP) each Restricted Stock Unit Bonus for the current year shall
immediately be granted at target level





6

--------------------------------------------------------------------------------

 



in the form of a restricted stock unit award vesting 1/3 on January 1 of the
year immediately following the year in which the Change of Control occurred, and
another 1/3 on each of the following two January 1 anniversaries.  The
restricted stock unit award agreement shall provide for immediate vesting of all
outstanding restricted stock units upon a termination of employment entitling
the grantee to benefits under the applicable Executive Change of Control Plan of
Newmont.

5.2Performance Leveraged Stock Bonus.  In the event of a Change of Control (as
defined in the Newmont Annual Incentive Compensation Program), each eligible
Employee or a Terminated Eligible Employee who terminated employment on account
of Retirement (all other Terminated Eligible Employees who terminated employment
prior to the Change of Control shall be excluded), shall become entitled to the
payment of a Performance Leveraged Stock Bonus for an Extended Performance
Period.  The Performance Leveraged Stock Bonus shall be calculated in the manner
stated in Section 4.2 above, with the exception that (i) the Extended
Performance Period shall be deemed to end on the date of the Change of Control,
(ii) the Change of Control Price shall be substituted for the average closing
price of Common Stock for the fourth quarter of the last calendar year of the
Extended Performance Period for purposes of Section 4.3(a)(i) above, and (iii)
the TSR Payout Factor will be based on Relative Total Shareholder Return
utilizing the Change of Control Price as the final closing price of a share of
Common Stock.  The Performance Leveraged Stock Bonus shall be paid out as
follows: (A) the percentage of the Performance Leveraged Stock Bonus equal to
the percentage of the Extended Performance Period that elapsed up to the Change
of Control shall be paid in a number of shares of common stock of the acquiring
or resulting corporation or any parent or subsidiary thereof or that may be
issuable by another corporation that is a party to the transaction resulting in
such Change of Control received in such transaction by holders of Common Stock
(such common stock, “Acquirer Stock”) equal to (x) the number of shares of
Acquirer Stock received by such a holder for each share of Common Stock held by
such holder in such transaction multiplied by (y) the number of shares of Common
Stock subject to such percentage of the Performance Leveraged Stock Bonus, or
(B) if Acquirer Stock is not issued in connection with such transaction, cash in
an amount equal to the Change of Control Price multiplied by the number of
shares of Common Stock subject to such percentage of the Performance Leveraged
Stock Bonus, within 5 days following the date of the Change of Control
(provided,  however, that if such Change of Control does not constitute a change
in the ownership or effective control of Newmont Mining or of a substantial
portion of the assets of Newmont Mining, pursuant to Treasury Regulations
Section 1.409A-3(i)(5) (a “409A CoC”), such percentage of the Performance
Leveraged Stock Bonus shall be so paid when the Performance Leveraged Stock
Bonus would otherwise have been paid in accordance with Article IV), and b) the
percentage of the Performance Leveraged Stock Bonus equal to the percentage of
the Extended Performance Period that did not elapse prior to the Change of
Control shall be paid in the form of (A) restricted stock units covering a
number of shares of Acquirer Stock equal to (x) the number of shares of Acquirer
Stock received by a holder of Common Stock for each share of Common Stock held
by such holder in such transaction multiplied by (y) the number of shares of
Common Stock subject to such percentage of the Performance Leveraged Stock
Bonus, that will have a vesting period equal to the Extended Performance Period
otherwise remaining as of the date of the Change of Control, or (B) if Acquirer
Stock is not issued in connection with such transaction, a deferred compensation
arrangement with a balance initially equal to the Change of Control Price
multiplied by the number of shares of Common Stock subject to such percentage of
the Performance Leveraged



7

--------------------------------------------------------------------------------

 



Stock Bonus, that will have a vesting period equal to the Extended Performance
Period otherwise remaining as of the date of the Change of Control and a value
from time to time as if such initial balance were invested in such deemed
investment as the Leadership Development and Compensation Committee as
constituted before the Change of Control shall determine in its discretion.  The
portion of the Performance Leveraged Stock Bonus described in clause (b) of the
preceding sentence shall vest upon any termination of employment of the eligible
Employee with a Participating Employer prior to the expiration of the vesting
period, with the exception of voluntary termination or termination for Cause, as
defined in Newmont Mining’s Executive Change of Control Plan.  Such portion
shall be paid in cash within 5 days following vesting; provided,  however, that
if such Change of Control does not constitute a 409A CoC, such portion, to the
extent vested in accordance with this sentence, shall be so paid when they would
otherwise have been paid in accordance with Article IV.

SECTION VI-GENERAL PROVISIONS

6.1Administration. This compensation program shall be administered by the
Leadership Development and Compensation Committee or its delegee.  All actions
by Newmont Mining under this program shall be taken by the Leadership
Development and Compensation Committee or its delegee.  The Leadership
Development and Compensation Committee shall interpret the provisions of this
program in its full and absolute discretion.  All determinations and actions of
the Leadership Development and Compensation Committee with respect to this
program shall be taken or made in its full and absolute discretion in accordance
with the terms of this program and shall be final, binding and conclusive on all
persons. 

6.2Plan Unfunded. This compensation program shall be unfunded and no trust or
other funding mechanism shall be established for this program. All benefits to
be paid pursuant to this program shall be paid by Newmont Mining or another
Participating Employer from its respective general assets, and an eligible
Employee or Terminated Eligible Employee (or his heir or devisee) shall not have
any greater rights than a general, unsecured creditor against Newmont Mining or
another Participating Employer, as applicable, for any amounts payable
hereunder.

6.3Amount Payable Upon Death of Employee.  If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of such eligible Employee or Terminated
Eligible Employee to the beneficiary or beneficiaries designated by such
eligible Employee or Terminated Eligible Employee to receive life insurance
proceeds under Newmont Mining’s life insurance plan. In the absence of an
effective beneficiary designation under such plan, any amount payable hereunder
following the death of such eligible Employee or Terminated Eligible Employee
shall be paid to his or her estate.

6.4Reimbursement.    The Leadership Development and Compensation Committee, to
the full extent permitted by governing law, shall have the discretion to require
reimbursement of any portion of a Performance Leveraged Stock Bonus previously
paid to an eligible Employee pursuant to the terms of this compensation program
if: a) the amount of such





8

--------------------------------------------------------------------------------

 



Performance Leveraged Stock Bonus was calculated based upon the achievement of
certain financial results that were subsequently the subject of a restatement,
and b) the amount of such Performance Leveraged Stock Bonus that would have been
awarded to the eligible Employee had the financial results been reported as in
the restatement would have been lower than the Performance Leveraged Stock Bonus
actually awarded.  Additionally, the Leadership Development and Compensation
Committee, to the full extent permitted by governing law, shall have the
discretion to require reimbursement of any portion of a Performance Leveraged
Stock Bonus previously paid to an eligible Employee pursuant to the terms of
this compensation program if the eligible employee is terminated for cause as
defined in the applicable Executive Change of Control Plan of Newmont.

6.5Withholding Taxes.  All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or a Participating Employer may
determine is required to be withheld pursuant to any applicable federal, state
or local law or regulation.  The Leadership Development and Compensation
Committee may, in its sole discretion, permit eligible Employees to satisfy
withholding applicable to the portion of the bonus payable in shares of Common
Stock or Performance Stock by causing Newmont Mining to withhold or sell the
appropriate number of shares of Common Stock or Performance Stock from the bonus
otherwise payable and to make the requisite withholding payments on behalf of
the eligible Employee.

6.6Issuance of Stock.  Shares of Common Stock and Performance Stock issued under
this compensation program may be issued pursuant to the provisions of any stock
plan of Newmont Mining or as otherwise determined in the sole discretion of the
Leadership Development and Compensation Committee.  All awards under this
compensation program that consist of Common Stock or that are valued in whole or
in part by reference to, or are otherwise based on, Common Stock, shall be
treated as made under the 2013 Stock Incentive Plan as well as this compensation
program and thereby subject to the applicable terms and conditions of the 2013
Stock Incentive Compensation Plan.

6.7General Operation and Amendment.  Notwithstanding anything contained in this
compensation program to the contrary, this compensation program shall be
administered and operated in accordance with any applicable laws and regulations
including but not limited to laws affecting the timing of payment of any bonus
under this compensation program. 

6.8Right of Offset.  To the extent permitted by applicable law, Newmont Mining
or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this compensation program against debts
of an eligible Employee to Newmont Mining or an Affiliated Entity.  By accepting
payments under this compensation program, all eligible Employees shall consent
to the reduction of any compensation paid to the eligible Employee by Newmont
Mining or an Affiliated Entity to the extent the eligible Employee receives an
overpayment from this compensation program.

6.9Termination and Amendment.  The Board may at any time amend, modify, suspend
or terminate this compensation program; provided, however, that the Leadership
Development and Compensation Committee may, consistent with its administrative
powers, waive or adjust provisions of this compensation program as it determines
necessary from time to



9

--------------------------------------------------------------------------------

 



time.  The Leadership Development and Compensation Committee may amend the terms
of any award theretofore granted hereunder, but no such amendment shall be
inconsistent with the terms and conditions of this compensation program or
materially impair the previously accrued rights of the eligible Employee to whom
such award was granted with respect to such award without his or her consent,
except such an amendment made to cause this program or such award to comply with
applicable law, tax rules, stock exchange rules or accounting rules.

6.10Severability.  If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this compensation program, and this
compensation program shall be construed and enforced as if such illegal and
invalid provision had never been set forth in this compensation program.

6.11No Right to Employment.  The establishment of this compensation program
shall not be deemed to confer upon any eligible Employee any legal right to be
employed by, or to be retained in the employ of, Newmont Mining, a Participating
Employer or any Affiliated Entity, or to give any eligible Employee any right to
receive any payment whatsoever, except as provided under this compensation
program.  All eligible Employees shall remain subject to discharge from
employment to the same extent as if this compensation program had never been
adopted.

6.12Transferability.  Any bonus payable hereunder is personal to the eligible
Employee and may not be sold, exchanged, transferred, pledged, assigned or
otherwise disposed of except by will or by the laws of descent and distribution.

6.13Successors.  This compensation program shall be binding upon and inure to
the benefit of Newmont Mining and eligible Employees and their respective heirs,
representatives and successors.

6.14Governing Law.  This compensation program and all agreements hereunder shall
be construed in accordance with and governed by the laws of the State of
Colorado, unless superseded by federal law.

6.15Section 409A.  It is the intention of Newmont Mining that awards and
payments under this compensation program comply with or be exempt from Section
409A of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and Newmont Mining shall have complete
discretion to interpret and construe this program and any related plan or
agreement in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A.  If for any reason, such as imprecision
in drafting, any provision of this program and/or any such plan or agreement
does not accurately reflect its intended establishment of an exemption from (or
compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, such provision shall be considered
ambiguous as to its exemption from (or compliance with) Code Section 409A and
shall be interpreted by Newmont Mining in a manner consistent with such intent,
as determined in the discretion of Newmont Mining.  None of Newmont Mining nor
any other Participating Employer shall be liable to any eligible Employee or any
other person (i) if any provisions of this program do not satisfy an exemption
from, or the conditions of, Code Section 409A, or (ii) as to





10

--------------------------------------------------------------------------------

 



any tax consequence expected, but not realized, by any eligible Employee or
other person due to the receipt or payment of any award under this program.





11

--------------------------------------------------------------------------------

 



APPENDIX A

Target Restricted Stock Unit Bonus

 

 

Grade

Percentage of Base Salary

E‑5

60%

E‑6

40%

 





12

--------------------------------------------------------------------------------

 



APPENDIX B

Target Performance Leveraged Stock Bonus

 

 

Grade

Percentage of Base Salary

E‑5

60%

E‑6

40%

 

13

--------------------------------------------------------------------------------